



Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is entered into as of
April 20, 2018 by and between Novelion Services USA, Inc., a Delaware
corporation (the “Company”), and Michael D. Price (the “Executive”).
WHEREAS, Executive and Company are parties to an Employment Agreement, dated as
of November 27, 2017 (the “Employment Agreement”); and
WHEREAS, Executive and Company have agreed to amend certain provisions of the
Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises set forth herein,
Company and Executive hereby agree as follows:


 
1.
Section 2(h) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
“Relocation Transition Allowance. Effective from the Commencement Date until
April 20, 2018, the Executive will receive a relocation transition allowance to
cover the following expenses: (a) temporary housing, not to exceed $5,500 per
month; and (b) weekly commuting costs to include airfare/train fare not to
exceed $1,000 per round trip, and taxi/car services to and from the
airport/train station, all of which must comply with the Company’s T&E policy
(collectively with (a), the “Relocation Transition Allowance”), and effective
April 20, 2018, the Executive will receive, in lieu of the Relocation Transition
Allowance, an aggregate temporary housing and commuting allowance of up to
$9,500 per month (the “Amended Relocation Transition Allowance”), and in each
case, a “gross-up” payment in the amount necessary to offset the tax liability
associated with the Relocation Transition Allowance or the Amended Relocation
Transition Allowance, as the case may be; provided, that (x) the Executive must
submit expense reports with supporting documentation in such form and containing
such information as the Company may request to be reimbursed for all Relocation
Transition Allowance and Amended Relocation Transition Allowance expenses; (y)
prior to April 20, 2018, the Executive may receive reimbursement for any
overages on the allowed weekly commuting costs in (b) which do not, when
combined with the allowed monthly housing budget in (a), exceed the aggregate
allowance set forth in the Amended Relocation Transition Allowance; and (z) if,
prior to the 12-month anniversary of the Commencement Date, the Executive’s
employment terminates other than without Cause or for Good Reason, the Executive
will be required to repay the amounts paid to the Executive under the Relocation
Transition Allowance and the Amended Relocation Transition Allowance.
 
2.
Other Provisions. The Employment Agreement, as modified by this Amendment, shall
remain in full force and effect. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Amendment may be by actual or facsimile signature.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment to Employment
Agreement as a sealed instrument as of the date first above written.
 
 
 
 
NOVELION SERVICES USA, INC.
 
EXECUTIVE
/s/ Linda Buono
 
/s/ Michael D. Price
By: Linda Buono
 
By: Michael D. Price
Title: SVP, Human Resources   
 
Title: Chief Financial Officer   








